Exhibit 99.2O Johnson & Johnson and Subsidiaries Condensed Consolidated Statement of Earnings (Unaudited; in Millions Except Per Share Figures) THIRD QUARTER Percent Percent Percent Increase Amount to Sales Amount to Sales (Decrease) Sales to customers $ $ ) Cost of products sold Selling, marketing and administrative expenses ) Research expense Interest (income)expense, net 95 Other (income)expense, net ) Earnings before provision for taxes on income ) Provision for taxes on income ) Net earnings $ $ Net earnings per share(Diluted) $ $ Average shares outstanding(Diluted) Effective tax rate 19.0 % 21.2 % Johnson & Johnson and Subsidiaries Condensed Consolidated Statement of Earnings (Unaudited; in Millions Except Per Share Figures) NINE MONTHS Percent Percent Percent Increase Amount to Sales Amount to Sales (Decrease) Sales to customers $ $ Cost of products sold Selling, marketing and administrative expenses Research expense Interest (income)expense, net Other (income)expense, net ) Earnings before provision for taxes on income Provision for taxes on income Net earnings $ $ Net earnings per share(Diluted) $ $ Average shares outstanding(Diluted) Effective tax rate % 23.5 % Adjusted earnings before provision for taxes and net earnings(A) Earnings before provision for taxes on income $ $ Net earnings $ $ Net earnings per share(Diluted) $ $ Effective tax rate % 23.5 % (1) The difference between as reported earnings and as adjusted earnings before provision for taxes on income, net earnings and net earnings per share (diluted) is the exclusion of income from net litigation of $1,340 million, $977 million and $0.35 per share, respectively. (A) NON-GAAP FINANCIAL MEASURES "Adjusted earnings before provision for taxes on income," "adjusted net earnings," "adjusted net earnings per share (diluted)," and "adjusted effective tax rate" are non-GAAP financial measures and should not be considered replacements for GAAP results. The Company provides earnings before provision for taxes on income, net earnings, net earnings per share (diluted), and effective tax rate on an adjusted basis because management believes that these measures provide useful information to investors. Among other things, they may assist investors in evaluating the Company's results of operations period over period. In various periods, these measures may exclude such items as business development, strategic developments (including restructuring and product line changes), significant litigation, and changes in applicable laws and regulations (including significant accounting or tax matters). Special items may be highly variable, difficult to predict, and of a size that sometimes has substantial impact on the Company's reported results of operations for a period. Management uses these measures internally for planning, forecasting and evaluating the performances of the Company's businesses, including allocating resources and evaluating results relative to employee performance compensation targets. Unlike earnings before provision for taxes on income, net earnings, net earnings per share (diluted), and effective tax rate prepared in accordance with GAAP, adjusted earnings before provision for taxes on income, adjusted net earnings, adjusted net earnings per share (diluted), and adjusted effective tax rate may not be comparable with the calculation of similar measures for other companies. These non-GAAP financial measures are presented solely to permit investors to more fully understand how management assesses the performance of the Company. The limitations of using these non-GAAP financial measures as performance measures are that they provide a view of the Company's results of operations without including all events during a period, such as the effects of an acquisition, merger-related or other restructuring charges, or amortization of purchased intangibles, and do not provide a comparable view of the Company's performance to other companies in the health care industry. Investors should consider non-GAAP financial measures in addition to, and not as replacements for, or superior to, measures of financial performance prepared in accordance with GAAP. Johnson & Johnson and Subsidiaries Supplementary Sales Data (Unaudited; Dollars in Millions) THIRD QUARTER Percent Change Total Operations Currency Sales to customers by segment of business Consumer U.S. $ ) % ) - International ) Pharmaceutical U.S. - International ) ) Med Devices & Diagnostics U.S. - International ) ) U.S. ) ) - International ) Worldwide $ ) % ) Johnson & Johnson and Subsidiaries Supplementary Sales Data (Unaudited; Dollars in Millions) NINE MONTHS Percent Change Total Operations Currency Sales to customers by segment of business Consumer U.S. $ ) % ) - International ) ) Pharmaceutical U.S. ) ) - International Med Devices & Diagnostics U.S. - International U.S. ) ) - International Worldwide $ 1.3 % Johnson & Johnson and Subsidiaries Supplementary Sales Data (Unaudited; Dollars in Millions) THIRD QUARTER Percent Change Total Operations Currency Sales to customers by geographic area U.S. $ ) % ) - Europe ) ) Western Hemisphere excluding U.S. Asia-Pacific, Africa International ) Worldwide $ ) % ) Johnson & Johnson and Subsidiaries Supplementary Sales Data (Unaudited; Dollars in Millions) NINE MONTHS Percent Change Total Operations Currency Sales to customers by geographic area U.S. $ ) % ) - Europe ) Western Hemisphere excluding U.S. Asia-Pacific, Africa International Worldwide $ 1.3 % REPORTED SALES vs. PRIOR PERIOD $MM THIRD QUARTER % Change Reported Operational (1) Currency CONSUMER SEGMENT (2) SKIN CARE US (15.9%) (15.9%) - Intl 3.6% 3.7% (0.1%) WW (5.0%) (4.9%) (0.1%) BABY CARE US 2.0% 2.0% - Intl 4.5% 3.6% 0.9% WW 4.0% 3.3% 0.7% ORAL CARE US (12.3%) (12.3%) - Intl (1.3%) (2.2%) 0.9% WW (6.3%) (6.8%) 0.5% OTC/NUTRITIONALS US (40.2%) (40.2%) - Intl 0.8% 3.5% (2.7%) WW (20.7%) (19.4%) (1.3%) WOMEN'S HEALTH US (14.8%) (14.8%) - Intl (6.1%) (5.1%) (1.0%) WW (8.6%) (7.9%) (0.7%) WOUND CARE/OTHER US (12.0%) (12.0%) - Intl (18.5%) (18.5%) 0.0% WW (15.0%) (15.0%) 0.0% TOTAL CONSUMER US (24.5%) (24.5%) - Intl (0.3%) 0.4% (0.7%) WW (10.6%) (10.2%) (0.4%) Note: See footnotes at end of schedule REPORTED SALES vs. PRIOR PERIOD $MM THIRD QUARTER % Change Reported Operational (1) Currency PHARMACEUTICAL SEGMENT(2) (6) ACIPHEX/PARIET US %) %) - Intl %) % %) WW %) %) %) CONCERTA US % % - Intl 85 79 % % %) WW % % %) DURAGESIC/FENTANYL TRANSDERMAL US 42
